                    Case 20-51002-BLS       Doc 50    Filed 06/17/21    Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                              Chapter 11

    Old LC, Inc. et al.,                                Case No. 19-11791 (BLS)

                                    Debtors.

    Official Committee of Unsecured Creditors
    of Old LC, Inc., et al., for and on behalf of
    the estates of Old LC, Inc., et al.,
            The Committee,
    v.                                                  Adv. No. 20-51002 (BLS)

    Upfront V, LP, Breakwater Credit
    Opportunities Fund, L.P., et al.,
          Movants.

                                    CERTIFICATE OF SERVICE

              I, Jody C. Barillare, hereby certify that on the 17th day of June, 2021, I
caused a copy of the following to be served on the parties on the attached service list in the
manner indicated.

            Motion for Partial Summary Judgment of Breakwater Defendants [Dkt. No. 46].
             
            Memorandum of Law in Support of Motion for Partial Summary Judgment of
             Breakwater Defendants [Dkt. No. 47].

            Declaration of Shannon B. Wolf in Support of Motion for Partial Summary Judgment
             of Breakwater Defendants [Dkt. No. 48].

            Statement of Undisputed Material Facts in Support of Motion for Partial Summary
             Judgment of Breakwater Defendants [Dkt. No. 49].

Dated: June 17, 2021
                                                       /s/ Jody C. Barillare
                                                       Jody C. Barillare (#5107)
               Case 20-51002-BLS      Doc 50     Filed 06/17/21     Page 2 of 2




Service List

ELECTRONIC MAIL & ECF
(Counsel to Official Committee of Unsecured Creditors)
MORRIS JAMES LLP
Attn: Eric J. Monzo, Bryan M. Keilson and Jeffrey Waxman
500 Delaware Ave., Suite 1500
Wilmington, DE 19801
Email: emonzo@morrisjames.com; bkeilson@morrisjames.com; JWaxman@morrisjames.com

ELECTRONIC MAIL &ECF
(Counsel to Official Committee of Unsecured Creditors)
HEDRICK KRING, PLLC
Joel B. Bailey, Esquire
Joshua L. Hedrick, Esquire
1700 Pacific Avenue, Suite 4650
Dallas, TX 75201
Email: Josh@HedrickKring.com; Joel@HedrickKring.com

ELECTRONIC MAIL &ECF
(Counsel to Official Committee Of Unsecured Creditors)
STRICKLIN LAW FIRM, P.C.
Samuel M. Stricklin, Esquire
Palisade Central II
2435 North Central Expressway, Suite 1200
Richardson, TX 75080
Email: Sam.stricklin@stricklaw.pro

ELECTRONIC MAIL & ECF
(Council to the Upfront Movants)
PACHULSKI STANG ZIEHL & JONES
Attn: Colin R. Robinson, Dean Ziehl, Cia Mackle, and James Hunter
919 North Market Street
17th Floor
Wilmington, DE 19801
Email: jhunter@pszjlaw.com; crobinson@pszjlaw.com; dziehl@pszjlaw.com; cmackle@pszjlaw.com
